Title: Adams’ Minutes of the Trial: Middlesex Inferior Court, Charlestown, March 1768
From: Adams, John
To: 


       Dougherty vs. Little
       Sewall.
       Dougherty at Newfoundland, 3 Years, Little breakfasted dined suppd and lodgd there. Lodgd with her, got her with Child, and was seen in the Act of Copulation with her.
       Revd. Whitney. Rode to Meeting with her.
       Thos. Nicholls. Frequently there. Candle put out and two Persons went out, and Little and she came in.
       Wm. Little. Was left with the Care of Mrs. Dougherty and got his Brother to bring her up from Charlestown and desired his Brother to take some Care of her and her Negro when I was sick. Talk about the Parson. Am not knowing to her being with Child. The Woman poorly at Meeting. But I know not the Cause. The last Time I saw her it did appear to me, that she was belyed. He always denyd it to me.
       Mrs. Little. I thought her with Child. Have not seen her since.
       Thos. Trowbridge. He told me that he could have as good a Lodging with Mrs. Dougherty, as I should have with that Woman. Hints. Infirmations.
       Chaise coming from Boston.
       Mrs. Nicholls. Never saw any Indecency, any unhansum Carriage. Seen his Horse stand there. Common fame, that he used to frequent the House. Not common Report that he staid o Nights. Common Report that she with Child. I thought she was with Child 7 months gone, not sure she was.
       Mrs. Nicholls lodged with her. I discoverd that I thought she was pregnant. It seemd like a living Child.
       Negro’s. Riding a trotting Horse. Into Bed. Saw em twice in Bed. Moonlight went thro the Room once.
       
       Dinah. Saw the same. Man upon the Woman.
       Children. Boy. Saw em on the Bed, with Arms round each others Necks.
       Sewal.
       Actually with Child. Mrs. Little and Mrs. Nicholls.
       . And carnally knew.
      